Citation Nr: 0527468	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2001, for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in March 2004 and January 
2005.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) was granted in a 
July 1999 rating decision and a 50 percent disability rating 
was assigned effective October 27, 1997; the veteran did not 
appeal that determination and it has become final.

3.  VA records show the veteran was hospitalized in a PTSD 
program from June 14, 2001, to September 7, 2001.  

4.  In correspondence dated July 25, 2001, the veteran's VA 
physician stated he was unable to maintain substantially 
gainful employment due to his psychiatric problems.

5.  The veteran submitted his formal claim for TDIU on August 
20, 2001.

6.  In a December 2001 rating decision the RO granted 
entitlement to a temporary total disability rating effective 
from June 14, 2001, to October 1, 2001, granted entitlement 
to an increased 70 percent rating for PTSD effective from 
October 1, 2001, and granted entitlement to TDIU effective 
from October 1, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
2001, for the grant of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.400, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claim by correspondence dated in 
March 2004 after the initial adjudication of his TDIU claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where adequate notice was not provided 
prior to the initial AOJ decision, the appellant had the 
right "to VCAA content-complying notice and proper 
subsequent VA process."  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although VCAA 
notice was provided to the appellant after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has he been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

While the March 2004 notice letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertains" to his claim, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter informed him that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to the AOJ.  In 
addition, the September 2002 statement of the case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board notes that correspondence dated in 
April 2004 indicates the veteran was receiving  Social 
Security Administration (SSA) benefits.  While the records 
associated with a claim for SSA disability benefits were not 
obtained in this case, the Board finds there is no indication 
those records include any additional evidence pertinent to 
the present claim.  During the course of this appeal the 
veteran was requested to identify or provide information 
pertinent to his claims, but in no instance did he identify 
any pertinent records associated with his SSA claim.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a pertinent VA medical opinion was provided in 
this case on July 25, 2001.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

VA records show the veteran filed his initial claim for VA 
compensation benefits on October 27, 1997.  He requested 
entitlement to service connection for PTSD and indicated an 
onset date of 1994.  In completing the application for 
nonservice-connected disability pension benefits he also 
claimed he was totally disabled.  He reported he last worked 
in 1994 in maintenance, but provided no information for his 
reasons for leaving that position.

VA medical records include diagnoses of PTSD and indicate the 
veteran was first seen for this disorder on October 23, 1997.  
It was noted that when last seen in May 1998 his prognosis 
was guarded, but that he was competent to manage funds.

On VA examination in June 1999 the veteran stated he believed 
he had been depressed since his return from Vietnam and that 
it had affected his ability to function.  The diagnoses 
included PTSD and a global assessment of functioning (GAF) 
score of 60 was provided.

In a July 1999 rating decision the RO granted the veteran's 
claim for entitlement to service connection for PTSD and 
assigned a 50 percent disability rating effective October 27, 
1997.  The veteran was notified of the determination, but did 
not appeal.

VA medical records dated in January 2000 show the veteran and 
his family had moved to Tennessee because his son was 
interested in going to college there.  It was noted that the 
veteran was unemployed, but no reason was provided.  He also 
reported that he was on a waiting list for admission to a 
PTSD program in Miami, Florida.  Records dated in July 2000 
show he reported his medications were working well with no 
side effects.  His sleep, appetite, and mood were normal.  He 
denied hallucinations, paranoia, or any other problems.  The 
examiner noted he was alert and oriented to time, place, and 
person, and that his mood and affect were within normal 
limits.  

A February 22, 2001, VA treatment report noted the veteran 
complained of headaches and elevated blood pressure.  He also 
stated that when he was off his medication he was totally 
unable to sleep and experienced flashbacks and intrusive 
memories of combat, but that he had been taking his 
medication which helped him remain asymptomatic.  He had no 
present psychiatric complaints.  The examiner noted the 
veteran was casually dressed and appropriately groomed.  He 
was alert and oriented times three with no evidence of 
guardedness or irritability.  His mood was described as good 
and his affect was fair and appropriate to thought content.  
There was no evidence of psychosis, delusions, or 
disorganized thought processes.  He denied any hallucinations 
or homicidal or suicidal ideation.  His insight and judgment 
were intact.  The diagnoses included PTSD.

VA records show the veteran was hospitalized in a PTSD 
program from June 14, 2001, to September 7, 2001.  GAF scores 
of 45 upon admission and of 48 upon discharge were provided.  
It was noted the veteran was unemployed, but that he reported 
he had worked as a custodian until 1994 when he was disabled 
by lower back pain.  

In correspondence dated July 25, 2001, a VA physician stated 
the veteran was receiving treatment for combat-related PTSD 
and that he was unable to maintain substantially gainful 
employment due to his psychiatric problems.  A GAF score of 
45 was provided.

The veteran submitted his formal claim for TDIU on August 20, 
2001.  He reported he had been unable to work because of his 
PTSD since October 27, 1997.  

On VA examination in November 2001 the veteran reported that 
since service he had been employed as a policeman, a VA 
security guard, an immigration officer, and a custodian.  He 
stated his longest period of employment had been 5 years in 
law enforcement which he left after a conflict with his 
supervisor and stated that he discontinued his most recent 
employment as a custodian in 1994 because of increased low 
back pain.  He reported he was presently unable to seek 
employment due to physical limitations and emotional 
difficulty including decreased concentration and sleep 
disturbance.  The examiner noted that the veteran reported 
significant continuing symptoms of PTSD which substantially 
impaired his ability to function in both occupational and 
social realms.  The diagnoses included PTSD and a GAF score 
of 45 was provided.  

In a December 2001 rating decision the RO granted entitlement 
to a temporary total disability rating effective from June 
14, 2001, to October 1, 2001, granted entitlement to an 
increased 70 percent rating for PTSD effective from 
October 1, 2001, and granted entitlement to TDIU effective 
from October 1, 2001.  The veteran subsequently appealed the 
assigned effective date for the award of TDIU.

In support of his claim for an earlier effective date the 
veteran asserted that the February 22, 2001, VA treatment 
report of record should have been considered an informal 
claim for an increased rating.  In an April 2004 statement he 
reported he had been unemployable since approximately 1991, 
but provided no additional information in support of this 
claim.

Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim for a total rating based upon unemployability 
was, in essence, an application for an increased rating.  See 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
Isenbart v. Brown, 7 Vet. App. 537 (1995).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.150(a) (2004).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA's General Counsel has held that the ambiguous provisions 
of 38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2004) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2004).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Rating Schedule for mental disorders provides that a 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Based upon the evidence of record, the Board finds that the 
July 25, 2001, VA physician's correspondence may be accepted 
as an informal claim for TDIU, but that an effective date for 
TDIU may not be assigned from that date because the veteran 
has been granted a temporary total rating from June 14, 2001, 
to October 1, 2001, based upon a period of hospitalization 
for his service-connected disability.  There is no factually 
ascertainable evidence demonstrating that within the one year 
period prior to July 25, 2001, his service-connected PTSD had 
increased in severity or that he was unemployable because of 
that disorder.  In fact, the veteran has previously stated 
that he terminated his last employment in 1994 because of low 
back pain.  

The Board also finds that no VA examination report may be 
construed as an "informal claim" for TDIU benefits prior to 
June 14, 2001.  Although the veteran claims a February 22, 
2001, VA report should be construed as an informal claim, the 
Board finds no indication in that report either that the 
veteran was seeking an increased rating for PTSD or that his 
disability was more severely disabling.  In fact, the veteran 
stated at that time that he was asymptomatic with his present 
medication regime and that he had no present psychiatric 
complaints.  There are also no VA treatment records dated 
prior to June 14, 2001, that contain sufficient information 
to justify an assumption by VA that he was seeking increased 
compensation for his disability.  Similarly, the records do 
not indicate that he was totally disabled due to his service-
connected PTSD at any time prior to June 14, 2001.  
Therefore, the Board finds the veteran's claim for an earlier 
effective date must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than October 1, 
2001, for the grant of TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


